Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 08/10/2021 has been received and considered. Claim 1 is presented for examination.

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “a actual test” in step 3.5 which would be better as “an actual test”:

    PNG
    media_image1.png
    148
    728
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claim 1 recites steps or acts for modeling a starting process of a micro gas turbine engine including dividing the starting process of the engine into three stages; thus, the claims are to a process, which is one of the statutory categories of invention. 
(Step 2A – Prong One) The claim 1 recites:
step 1: dividing the starting process of the micro gas turbine engine into three stages  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation):
modeling the starting process in accordance with each stage of the starting process of the engine  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using formula (1)-(4));
step 2: modeling micro gas turbine engine speed at the first stage first  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation),
 step 3: modeling micro gas turbine engine speed at the second stage  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using the formula)
step 3.1: obtaining equivalent moment of inertia of the engine through calculation, … (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using mathematical formulas, for example formula (2) and  the rotor motion equation)
 step 3.2: on the basis of step 3.1, performing polynomial fitting, to obtain a …polynomial (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using formula (5)),
step 3.3: …simplifying the function relationship  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using mathematical formulas, for example piecewise linear function and formula (6)),
(under its broadest reasonable interpretation, mathematical concept: mathematical calculation using a  mathematical algorithm for example Runge-Kutta method)
step 3.5:..., adjusting k(n) and b(n) in formula (6) in real time according to the micro gas turbine engine speed …in formula (6) (under its broadest reasonable interpretation, mathematical concept: mathematical calculation),
step 4: modeling micro gas turbine engine speed at the third stage first … (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using mathematical formulas, for example, Runge-Kutta method,  piecewise linear function and formula (2) and (6)),
step 5: … fitting the function expression between the gas turbine engine performance parameters and the gas turbine engine speed, …  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using formula (7)-(11))
 step 6: linearly discretizing the obtained polynomial function relationship between the micro gas turbine engine performance parameters and speed  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using formula (7)-(11)),
Therefore, the limitation, under its broadest reasonable interpretation, for modeling a starting process of a micro gas turbine engine could reasonably fall under an abstract idea of mathematical concepts, more particularly mathematical calculations
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application because a method for modeling a starting process of a micro gas turbine engine using mathematical formulas is a mathematical calculation using . These additional elements do not integrate creating a field development plan into a practical application because they do no more than a method for modeling a starting process of a micro gas turbine engine using mathematical formulas is a mathematical calculation using mathematical algorithms. 
(Step 2B – inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim recites additional mathematical calculations. The engine components such as “starter”, “engine”, “the shaft”, “turbine”, “compressor”, “electric starter”, and “chamber” are used to collect/calculate data including speed, torque, temperature, pressure, and velocity during calculations which is an insignificant extra-solution activity which is gathering data. Further the additional element of “test data” is an element which is an insignificant extra-solution activity which is gathering data. Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application. 

Allowable Subject Matter
4. 	Claim 1 is allowed.
5.	The following is an examiner’s statement of reasons for allowance: 

	Klein et al. (“Modelling of a Turbojet Gas Turbine Engine”) teaches a gas turbine Engine modeling using operational parameters such as inlet pressure, speed and temperature, 

none of the prior art of record discloses a method t for modeling a starting process of a micro gas turbine engine, including:
(Claim 1) during modeling, dividing the starting process  of a micro gas turbine engine into three states satisfying formula (1)-(3), modeling the rotational speed for each state in the 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
6. 	Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Rejections - 35 USC § 112 in view of the amendment and/or applicant’s arguments.
	As per Claim Rejections - 35 USC § 101, applicants have argued that:

    PNG
    media_image2.png
    181
    718
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    189
    705
    media_image3.png
    Greyscale

It is noted that claiming hypothetical activity, for example, claiming that the invention can be used, or is provided for use, or provides information for use, will not render the claims statutory.
As rejected above, the limitation, under its broadest reasonable interpretation, for modeling a starting process of a micro gas turbine engine could reasonably fall under an abstract idea of mathematical concepts, more particularly mathematical calculations. Further, the limitation of engine components are used to collect/calculate during calculation. Also the limitation “test data” is an insignificant extra-solution activity which is gathering data. These additional elements do not integrate creating a field development plan into a practical application because they do no more than a method for modeling a starting process of a micro gas turbine engine using mathematical formulas is a mathematical calculation using mathematical algorithms. Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.  Therefore, 101 rejection maintains.



Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EUNHEE KIM
Primary Examiner
Art Unit 2127


/EUNHEE KIM/Primary Examiner, Art Unit 2127